Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/577,181 filed on 09/20/2019. 
Claims 1 – 18 pending and ready for examination.


Priority
This application is a continuation of US application no. 15/647,117 (Patent no. 10,462,679 B2) filed on 07/11/2017 which is continuation of International application no. PCT/JP2016/001729 filed on 03/25/2016. The application also claims priority of foreign application no. EP15164127.1 filed on 04/17/2015.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/20/2019, 11/21/2019, 12/30/2020 and 02/03/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 8 and 10 – 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 8 of application no. 15/647,117 (Now, patent US 10,462,679  B2) in view of Ohlsson et al. (US 2016/0242206 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed towards system information for communication apparatus in a Coverage Enhancement (CE). With respect to the independent claims of the instant application and the patent, please see the direct claim comparison in the Table 1 below.

Table 1: Claim comparison between instant application and Patent
Instant application no. 16/577,181
Patent no. 10,462,679  B2 
1. A communication apparatus, comprising: 


a receiver, which, in operation, receives system information for the communication apparatus in a Coverage Enhancement (CE), the system information including one or more parameters used to determine a CE level out of a plurality of CE levels and including information elements common to the plurality of CE levels and at least one information element specific to less than all of the plurality of CE levels; 






control circuitry, which, in operation, performs soft-combining of the received system information in a plurality of versions cyclically repeated a defined plurality of times; and 



a decoder, which, after each of the soft-combining, checks whether the system information can be correctly decoded..

a receiver, which, in operation, receives system information; 
control circuitry, which, in operation, controls the receiver to receive the system information including a coverage enhancement level indication for indicating enhanced coverage levels supported by the wireless communication system and including a group of information elements common for different coverage enhancement levels and one or more groups of information elements specific for different coverage enhancement levels, and controls the receiver to receive the system information in a plurality of versions; 
soft-combine circuitry, which, in operation, soft-combines the plurality of versions of the system information received so far after reception of each version, without processing further versions of the system information if the system information after soft-combining can be correctly decoded; and 
a decoder, which, in operation, checks whether the system information after soft-combining can be correctly decoded after each soft-combining


As can be seen from the direct claim comparison of Table 1, claim 1 of instant application is pretty similar to that of claim 1 of patent 10,462,679 B2. The dissimilar part of the claims are underlined. The underlined part of instant claim is disclosed by Ohlsson. 
The patented claim does not specifically recite
the system information including one or more parameters used to determine a CE level out of a plurality of CE levels;
performs soft-combining of the received system information in a plurality of versions cyclically repeated a defined plurality of times; and 
a decoder, which, after each of the soft-combining, checks whether the system information can be correctly decoded.
However, Ohlsson teaches (Title, Selective distribution of system information for MTC) 

performs soft-combining of the received system information ([0043], The soft combining technique repeats transport block containing SIB1 or an SI message over multiple subframes) in a plurality of versions (Fig.1 and [0041], LTE currently defines seventeen different SIBs. SIB 150 refers to any of these seventeen SIBs, any additional SIBs such as CE-SIBS, or any newly defined SIB. The various SIBs 150 are mapped to different SI messages. Here, plurality of SIBs i.e. SIs are a plurality of system information versions) cyclically repeated a defined plurality of times ([0007] and [0041], SIB1 is transmitted using a fixed schedule (periodicity of 80 ms, with repetition in subframe #5 every 20 ms). Here, periodicity of 80 ms with repetition every 20 ms means system information is repeated 4 times. Therefore, system information is cyclically repeated a defined plurality of times); and 
a decoder, which, after each of the soft-combining, checks whether the system information can be correctly decoded ([0043], For SIB1 and the SI messages to be 
Therefore, all of the limitations of the instant claim 1 are disclosed by the combination of patented claim 1 and Ohlsson. The motivation for adding Ohlsson would have been to provide a method in a wireless device of a wireless communication network for receiving scheduling information for one or more System Information (SI) messages that indicates a coverage enhancement level associated with each SI message. Based on the associated coverage enhancement level, a low complexity UE determines whether it should, or is able, to acquire a specific SI message (Ohlsson, Abstract and [0025]).
Similar claim comparison can be shown for instant claim 10 and patented claim 10. Therefore, the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over patent 10,462,679 in view of Ohlsson et al.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 10 recites “system information including ….. information elements common to the plurality of CE levels and at least one information element specific to less than all of the plurality of CE levels”. The review of the specification (specifically, ¶ [0089], [0090], [0114], [0159]) does not provide any description of the highlighted limitation. Specification provides two types of information elements (common to different 

Claims 2 – 9 and 11 – 18 depend on claims 1 and 10, respectively. Therefore, same rationale apply for them. Accordingly, claims 1 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1 – 2, 4 – 6, 10 – 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA et al. (UEMURA hereinafter referred to UEMURA) (US 2018/0070403 A1) in view of FUTAKI (US 2017/0238302 A1) and further in view of Ohlsson et al. (Ohlsson hereinafter referred to Ohlsson) (US 2016/0242206 A1) (relies on filing date of US provisional application no. 62/115,210 that properly supports all citations) (all cited in IDS).

Regarding claim 1, UEMURA teaches a communication apparatus (Title, Terminal device, base station device, communication method, and integrated circuit. Fig.1, terminal device 1 is a communication apparatus), comprising:
a receiver (Fig.1, reception unit 101), which, in operation ([0121], A receive signal is received in the reception unit 101), receives system information ([0183], The terminal device 1 attempts the reception (acquisition) of the second system information) for the communication apparatus in a coverage enhancement (CE) (Fig.3 and [0181], The base station device 2 repetitively transmits second system information on cell where coverage enhancement is performed; [0183], The terminal device 1 attempts the reception (acquisition) of the second system information repetitively transmitted on the cell in step S101. Therefore, the communication apparatus receives system information in a CE), the system information ([0159], UE timer and constants configuration of the terminal device relating to the RRC connection establishment procedure used in the terminal device 1 is provided (transmitted) being included in first system information and/or second system information) including information elements common to ([0160], System information including common radio resource configuration and the timer/constants configuration as information elements for all the terminal devices 1 is referred to as the first system information. Here, information elements are for all the terminal devices; i.e. common for all the devices. Therefore, system information includes information elements common to all devices) and at least one information element specific to less than all ([0160], system information including the common radio resource configuration and the timer/constants configuration as information elements for the terminal device 1 capable of the coverage enhancement is referred to as the second system information. Here, information elements are for one terminal device 1; i.e. specific for device 1. Therefore, system information includes information elements specific to one device. As mentioned the specific information element is for one device only; therefore, it is less that the information elements common to all devices);
Fig.1, Physical layer control unit 105); and
a decoder (Fig.1, Decoding unit 103).
UEMURA does not specifically teach
information elements common to the plurality of CE levels and at least one information element specific to the plurality of CE levels.
However, FUTAKI teaches a communication apparatus (Title, Machine-to-machine (M2M) terminal, base station, method, and computer readable medium),
receive system information for the communication apparatus in a coverage enhancement (CE) (Fig.2 and [0102], eNB 13 broadcasts, in cell 130, the first notification indicating that the eNB 13 is supporting the Enhanced Coverage Mode (ECM)). The first notification is contained in any one of SIBs. The first notification indicates whether the eNB 13 (or the cell 130 of the eNB 13) is supporting the ECM either explicitly or implicitly), and information elements common to the plurality of CE levels and at least one information element specific to the plurality of CE levels ([0066] The MTC UE 11 determines necessity of the ECM by considering at least one of access cause, terminal capability, terminal information, communication characteristics, and radio quality of the MTC UE 11. [0077], In order to indicate whether the UE is supporting the ECM, an information element (IE) named "EcmSupport" is defined. [0086], terminal context includes information contained in a RadioResrouceConfigCommon IE and a RadioResourceConfigDedicated IE. Here, Common IE is information elements common to the plurality of CE levels and Dedicated IE is information elements Dedicated/ specific to the plurality of CE levels).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified UEMURA as mentioned above and further incorporate the teaching of FUTAKI. The motivation for doing so would have been to provide an MTC UE, a base station, a method, and a program that are improved to allow the MTC UE to determine necessity of special coverage enhancement processing for MTC UEs (FUTAKI, [0022]).
The combination of UEMURA and FUTAKI does not specifically teach
the system information including one or more parameters used to determine a CE level out of a plurality of CE levels;
performs soft-combining of the received system information in a plurality of versions cyclically repeated a defined plurality of times; and 
a decoder, which, after each of the soft-combining, checks whether the system information can be correctly decoded.
However, Ohlsson teaches (Title, Selective distribution of system information for MTC) 
the system information including one or more parameters ([0044], transmission parameters refer to a number of repetitions used for soft combining) used to determine a CE level out of a plurality of CE levels ([0044], the coverage enhancement level is represented explicitly by enumerating particular levels (e.g., level 0, level 1, level 2, etc.); the coverage enhancement level is determined implicitly by evaluating transmission parameters associated with each SI message. Here, A plurality of CE levels are level 0, level 1…; as mentioned, transmission parameters are associated with each SI message; therefore, one or more transmission parameters is included in system information (SI) and a CE is determined by using the one or more transmission parameters);
performs soft-combining of the received system information ([0043], The soft combining technique repeats transport block containing SIB1 or an SI message over multiple subframes) in a plurality of versions (Fig.1 and [0041], LTE currently defines seventeen different SIBs. SIB 150 refers to any of these seventeen SIBs, any additional SIBs such as CE-SIBS, or any newly defined SIB. The various SIBs 150 are mapped to different SI messages. Here, plurality of SIBs i.e. SIs are a plurality of system information versions) cyclically repeated a defined plurality of times ([0007] and [0041], SIB1 is transmitted using a fixed schedule (periodicity of 80 ms, with repetition in subframe #5 every 20 ms). Here, periodicity of 80 ms with repetition every 20 ms means system information is repeated 4 times. Therefore, system information is cyclically repeated a defined plurality of times); and 
a decoder, which, after each of the soft-combining, checks whether the system information can be correctly decoded ([0043], For SIB1 and the SI messages to be decodable by all wireless devices, wireless network uses soft combining. The soft combining technique repeats the transport block containing SIB1 or an SI message over multiple subframes. A receiver, such as wireless device 110, combines the received transmission with previous transmissions and attempts to decode the message. After a sufficient number of repetitions, the accumulated signal energy is high enough that the decoding succeeds. As mentioned above, the soft combining technique combines received system information and then attempts to decode the message; therefore, it checks whether it can decode. As the decoding succeeds after a sufficient number of repetitions; therefore, it is obvious that wireless device checks whether the system information can be correctly decoded after each of the soft-combining).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of UEMURA and FUTAKI as mentioned above and further incorporate the teaching of Ohlsson to add information of soft combining and successful decoding of system information. The motivation for doing so would have been to provide a method in a wireless device of a wireless communication network for receiving scheduling information for one or more System Information (SI) messages that indicates a coverage enhancement level associated with each SI message. Based on the associated coverage enhancement level, a low complexity UE determines whether it should, or is able, to acquire a specific SI message (Ohlsson, Abstract and [0025]).

Regarding claim 10, UEMURA teaches a communication method (Title, Terminal device, base station device, communication method, and integrated circuit), comprising:
receiving, at a communication apparatus (Fig.1, terminal device 1 is a communication apparatus; reception unit 101; [0121], A receive signal is received in the reception unit 101), system information ([0183], The terminal device 1 attempts the reception (acquisition) of the second system information) for the Fig.3 and [0181], The base station device 2 repetitively transmits second system information on cell where coverage enhancement is performed; [0183], The terminal device 1 attempts the reception (acquisition) of the second system information repetitively transmitted on the cell in step S101. Therefore, the communication apparatus receives system information in a CE), the system information ([0159], UE timer and constants configuration of the terminal device relating to the RRC connection establishment procedure used in the terminal device 1 is provided (transmitted) being included in first system information and/or second system information) including information elements common to ([0160], System information including common radio resource configuration and the timer/constants configuration as information elements for all the terminal devices 1 is referred to as the first system information. Here, information elements are for all the terminal devices; i.e. common for all the devices. Therefore, system information includes information elements common to all devices) and at least one information element specific to less than all ([0160], system information including the common radio resource configuration and the timer/constants configuration as information elements for the terminal device 1 capable of the coverage enhancement is referred to as the second system information. Here, information elements are for one terminal device 1; i.e. specific for device 1. Therefore, system information includes information elements specific to one device. As mentioned the specific information element is for one device only; therefore, it is less that the information elements common to all devices).

information elements common to the plurality of CE levels and at least one information element specific to the plurality of CE levels.
However, FUTAKI teaches a communication apparatus (Title, Machine-to-machine (M2M) terminal, base station, method, and computer readable medium),
receiving system information for the communication apparatus in a coverage enhancement (CE) (Fig.2 and [0102], eNB 13 broadcasts, in cell 130, the first notification indicating that the eNB 13 is supporting the Enhanced Coverage Mode (ECM)). The first notification is contained in any one of SIBs. The first notification indicates whether the eNB 13 (or the cell 130 of the eNB 13) is supporting the ECM either explicitly or implicitly), and information elements common to the plurality of CE levels and at least one information element specific to the plurality of CE levels ([0066] The MTC UE 11 determines necessity of the ECM by considering at least one of access cause, terminal capability, terminal information, communication characteristics, and radio quality of the MTC UE 11. [0077], In order to indicate whether the UE is supporting the ECM, an information element (IE) named "EcmSupport" is defined. [0086], terminal context includes information contained in a RadioResrouceConfigCommon IE and a RadioResourceConfigDedicated IE. Here, Common IE is information elements common to the plurality of CE levels and Dedicated IE is information elements Dedicated/ specific to the plurality of CE levels).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified UEMURA as FUTAKI, [0022]).
The combination of UEMURA and FUTAKI does not specifically teach
the system information including one or more parameters used to determine a CE level out of a plurality of CE levels;
performing soft-combining of the received system information in a plurality of versions cyclically repeated a defined plurality of times; and 
checking whether the system information can be correctly decoded after each of the soft-combining.
However, Ohlsson teaches (Title, Selective distribution of system information for MTC) 
the system information including one or more parameters ([0044], transmission parameters refer to a number of repetitions used for soft combining) used to determine a CE level out of a plurality of CE levels ([0044], the coverage enhancement level is represented explicitly by enumerating particular levels (e.g., level 0, level 1, level 2, etc.); the coverage enhancement level is determined implicitly by evaluating transmission parameters associated with each SI message. Here, A plurality of CE levels are level 0, level 1…; as mentioned, transmission parameters are associated with each SI message; therefore, one or more transmission parameters is included in system information (SI) and a CE is determined by using the one or more transmission parameters);
[0043], The soft combining technique repeats transport block containing SIB1 or an SI message over multiple subframes) in a plurality of versions (Fig.1 and [0041], LTE currently defines seventeen different SIBs. SIB 150 refers to any of these seventeen SIBs, any additional SIBs such as CE-SIBS, or any newly defined SIB. The various SIBs 150 are mapped to different SI messages. Here, plurality of SIBs i.e. SIs are a plurality of system information versions) cyclically repeated a defined plurality of times ([0007] and [0041], SIB1 is transmitted using a fixed schedule (periodicity of 80 ms, with repetition in subframe #5 every 20 ms). Here, periodicity of 80 ms with repetition every 20 ms means system information is repeated 4 times. Therefore, system information is cyclically repeated a defined plurality of times); and 
checking whether the system information can be correctly decoded after each of the soft-combining ([0043], For SIB1 and the SI messages to be decodable by all wireless devices, wireless network uses soft combining. The soft combining technique repeats the transport block containing SIB1 or an SI message over multiple subframes. A receiver, such as wireless device 110, combines the received transmission with previous transmissions and attempts to decode the message. After a sufficient number of repetitions, the accumulated signal energy is high enough that the decoding succeeds. As mentioned above, the soft combining technique combines received system information and then attempts to decode the message; therefore, it checks whether it can decode. As the decoding succeeds after a sufficient number of repetitions; therefore, it is obvious that wireless device checks whether the system information can be correctly decoded after each of the soft-combining).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of UEMURA and FUTAKI as mentioned above and further incorporate the teaching of Ohlsson to add information of soft combining and successful decoding of system information. The motivation for doing so would have been to provide a method in a wireless device of a wireless communication network for receiving scheduling information for one or more System Information (SI) messages that indicates a coverage enhancement level associated with each SI message. Based on the associated coverage enhancement level, a low complexity UE determines whether it should, or is able, to acquire a specific SI message (Ohlsson, Abstract and [0025]).

Regarding claims 2 and 11, the combination of UEMURA, FUTAKI and Ohlsson teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
UEMURA further teaches wherein 
receives/ receiving the system information in system information blocks ([0053], base station device transmits cell common information other than the master information block to the terminal device, using a system information block type 1 (SIB1); [0055], The system information message is notified in a radio resource indicated by the physical downlink control channel on the physical downlink shared channel, and carries one piece of system information (system information block type 2 to type n (SIB2 to SIBn), and/ wherein 
[0055], system information message carries one piece of system information classified according to the use, in a corresponding system information window; [0158], some or all of the parameters used by the terminal device 1 for the RRC connection establishment procedure and necessary for the random access procedure is provided via the common radio resource configuration included in system information (e.g. SIB2) for all the terminal devices 1. Since, each SIB carries one piece of system information; therefore, system information blocks are different based on information elements).
UEMURA does not specifically teach
information elements common to the plurality of CE levels is different from the at least one information element specific to the plurality of CE levels.
However, FUTAKI teaches
information elements common to the plurality of CE levels ([0086], RadioResrouceConfigCommon IE) is different from the at least one information element specific to the plurality of CE levels ([0086], RadioResourceConfigDedicated IE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of UEMURA, FUTAKI and Ohlsson as mentioned in claims 1 and 10 and further incorporate the teaching of FUTAKI. The motivation for doing so would have been to provide an MTC UE, a base station, a method, and a program that are improved to FUTAKI, [0022]).

Regarding claims 4 and 13, the combination of UEMURA, FUTAKI and Ohlsson teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
UEMURA further teaches 
wherein the received one or more parameters comprise at least one of: 
a list of supported coverage enhancement levels ([0102], The base station device configures the multiple numbers of repetitions corresponding to respective repetition levels or bundling sizes. [0113], the terminal device 1 supporting the coverage enhancement of all repetition levels (bundling sizes). Here, multiple numbers of repetitions corresponding to respective repetition levels is a list of supported coverage enhancement levels), 
a highest supported coverage enhancement level, wherein the apparatus is configured to derive the supported coverage enhancement levels as all levels smaller than or equal to the received highest supported coverage enhancement level, 
a number of values of a particular information element, and 
a single value of an information element, wherein the apparatus is configured to derive the supported coverage enhancement levels according to the number of the values of the particular information element or from the single value of an information element (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).

Regarding claims 5 and 14, the combination of UEMURA, FUTAKI and Ohlsson teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
UEMURA further teaches 
determines the CE based on at least one of pathloss, Reference Signal Received Power, and measurements including Reference Signal Receive Quality (Fig.1 and [025], the reception data control unit 104 measures reception quality of the downlink reference signal, which is a signal of a known sequence (RSRP, RSSI, RSRQ, ..), and report the result to the radio resource control unit 110. The radio resource control unit 110 determines the number of repetitions of the transmission for the coverage enhancement on the basis of the reported reception quality) and checks whether the determined CE level is supported by a network based on a CE level indication included in the received one or more parameters ([0111], "terminal device capable of the coverage enhancement (terminal device supporting coverage enhancement)" refers to the terminal device 1 that is allowed to perform at least a repetitive transmission process and/or a repetitive reception process in accordance with a system, a specification, or a prescribed rule notified from a base station device 2). 

Regarding claims 6 and 15, the combination of UEMURA, FUTAKI and Ohlsson teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
UEMURA further teaches receives scheduling information within a system information block 1 (SIB 1), of which a location is indicated in a master information block (MIB) ([0053], The base station device transmits cell common information other than the master information block to the terminal device, using a system information block type 1 (SIB1) message by which a position and periodicity of a subframe are pre-defined and other types of system information messages (system information block type 2 to type n (n is a natural number)) dynamically scheduled in a system information window (SI-window) designated by the system information block type 1. [0054], system information (broadcast information) is refer to information (information element) notified with the master information block and each system information block), and receives the system information according to the scheduling information (as mentioned above, base station device transmits system information in a system information block).

Claim 7 – 8 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA, FUTAKI and Ohlsson and further in view of SHEN et al. (SHEN hereinafter referred to SHEN) (US 2017/0339667 A1) (cited in IDS).

Regarding claims 7 and 16, the combination of UEMURA, FUTAKI and Ohlsson teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
UEMURA further teaches
the receiver, in operation, receives the configuration currently used by a network within the system information ([0102], The base station device configures different values (the numbers of repetitions) for each physical channel. The base station device notifies the terminal device of information on the repetition level or the bundling size, using an individual RRC message. Fig.3 and [0181], The base station device 2 repetitively transmits second system information on cell where coverage enhancement is performed. Therefore, the receiver receives configuration currently used by a network within the system information).
UEMURA does not specifically teaches 
wherein the coverage enhancement level indication indicates one or more of four different coverage enhancement levels, including a zero level indicating no coverage enhancement, 
the system information for different coverage enhancement levels is grouped according to one of the following configurations: 
a first group for the zero level and a second group for the remaining three coverage enhancement levels; 
a first group for the zero level and the lowest of the four coverage enhancement levels and a second group for the remaining two coverage enhancement levels; 
a first group for the zero level and the two lower enhancement coverage levels and a second group for the highest of the four coverage enhancement levels; and 
one single group for all four coverage enhancement levels.
However, SHEN teaches (Title, Method for receiving/sending paging message and related network and user equipment) 
wherein the coverage enhancement level indication indicates one or more of four different coverage enhancement levels, including a zero level indicating no coverage enhancement ([0072], four coverage enhance levels (CE0, CE1, CE2, and CE3). The physical channel corresponding to each coverage enhancement level requires a different coverage enhancement compensation; e.g. CE0 refers to coverage enhancement level 0, i.e., no coverage enhancement is required), 
the system information for different coverage enhancement levels is grouped according to one of the following configurations: 
a first group for the zero level and a second group for the remaining three coverage enhancement levels; 
a first group for the zero level and the lowest of the four coverage enhancement levels and a second group for the remaining two coverage enhancement levels; 
a first group for the zero level and the two lower enhancement coverage levels and a second group for the highest of the four coverage enhancement levels; and 
one single group for all four coverage enhancement levels ([0072], the coverage enhancement degrees of physical channels is divided into several coverage enhancement levels. Physical channels of different coverage enhancement levels require different numbers of repeated transmissions; e.g. physical channels are divided into four coverage enhance levels. Therefore, four coverage enhance levels are corresponds to all physical channels; i.e. a single group) (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of UEMURA, FUTAKI and Ohlsson as mentioned in claims 1 and 10 and further incorporate the teaching of SHEN. The motivation for doing so would have been to provide a method for receiving/sending a paging message applicable to enhanced SHEN, Abstract and [0001]).

Regarding claims 8 and 17, the combination of UEMURA, FUTAKI, Ohlsson and SHEN teaches all the features with respect to claims 7 and 16, respectively as outlined above. 
The combination of UEMURA, FUTAKI and SHEN does not specifically teaches 
the configuration within a system information message, the system information message including scheduling information indicating the location of a first system information block in which the first group is carried and the location of a second system information block in which the second group is carried, the first system information block and the second system information block being mutually different. 
However, Ohlsson teaches 
the configuration within a system information message, the system information message including scheduling information indicating the location of a first system information block in which the first group is carried and the location of a second system information block in which the second group is carried ([0095], a coverage enhancement level with each SI message in a CE -SIB 1 scheduling information to facilitate a low complexity UE determining whether to acquire a particular SI message. The associated coverage enhancement level facilitates distributing different sets of system information to low complexity UEs with differing levels of coverage enhancement. [0041], The various SIBs 150 are mapped to different SI messages, which correspond to the transport blocks transmitted over the air interface. An exception is SIB1, which is transmitted without a mapping to an SI message; SIB1 contains the SIB-to-SI mapping and scheduling information for the SI messages. Therefore, different sets of system information corresponds to different coverage enhancement level (i.e. first group, second group). Accordingly, SI message comprising grouping scheduling information corresponds to different SIBs), the first system information block and the second system information block being mutually different (as mentioned above, different SIBs corresponds to different grouping scheduling. Therefore, it is obvious that SIBs are mutually different). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of UEMURA, FUTAKI, Ohlsson and SHEN as mentioned in claims 7 and 16 and further incorporate the teaching of Ohlsson. The motivation for doing so would have been to provide a method in a wireless device of a wireless communication network for receiving scheduling information for one or more System Information (SI) messages that indicates a coverage enhancement level associated with each SI message. Based on the associated coverage enhancement level, a low complexity UE determines whether it should, or is able, to acquire a specific SI message (Ohlsson, Abstract and [0025]).

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA, FUTAKI and Ohlsson and further in view of MARTIN et al. (MARTIN hereinafter referred to MARTIN) (US 2018/0020366 A1).

Regarding claims 9 and 18, the combination of UEMURA, FUTAKI and Ohlsson teaches all the features with respect to claims 1 and 10, respectively as outlined above. 
UEMURA further teaches wherein
the receiver (Fig.1, reception unit 101), in operation ([0121], A receive signal is received in the reception unit 101), receives system information ([0183], The terminal device 1 attempts the reception (acquisition) of the second system information) which supports CE ([0111], "terminal device capable of the coverage enhancement (terminal device supporting coverage enhancement)" refers to the terminal device 1 that is allowed to perform at least a repetitive transmission process and/or a repetitive reception process in accordance with a system, a specification).
UEMURA does not specifically teaches 
system information which supports CE independently of second system information which does not support CE.
However, MARTIN teaches (Title, Telecommunications apparatus and methods) 
system information which supports CE ([0091], 3 dB coverage enhancement  requires some repetitions of SIB) independently of second system information which does not support CE ([0091], a cell support normal coverage (i.e. no coverage enhancement and no repetitions of the SIB). Therefore, system information that support CE requires repetitions of SIB and system information that does not support CE requires no repetitions of SIB. Accordingly, they are different (i.e. independent of each other)). 
MARTIN, Abstract and [0107]).


Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims are allowable of prior arts; but ODP issue and claim objection/ rejection are still applicable. 


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Axmon et al. (Pub. No. US 2014/0112180 A1) – “Methods and apparatuses for performing measurements in a wireless network” discloses a user equipment and method therein for acquiring system information and performing measurements in a wireless network.
Takahashi et al. (Pub. No. US 2017/0367008 A1) – “User equipment and base station” discloses control techniques of broadcast information reception operations at user equipment having coverage enhancement functionalities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474